IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                         :                               NO. 462
                               :
ORDER AMENDING RULES 431, 441, :                               CRIMINAL PROCEDURAL RULES
452, 456, 461, AND 1033 OF THE :
PENNSYLVANIA RULES OF CRIMINAL :                               DOCKET
PROCEDURE                      :
                               :
                               :
                               :
                               :
                               :
                               :

                                                ORDER
PER CURIAM

      AND NOW, this 10th day of April, 2015, upon the recommendation of the Criminal
Procedural Rules Committee; the proposal having been published before adoption at 44
Pa.B. 577 (February 1, 2014), and in the Atlantic Reporter (Third Series Advance
Sheets, Vol. 81), and a Final Report to be published with this ORDER:

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that the amendments to Pennsylvania Rules of Criminal Procedure 431,
441, 452, 456, 461, and 1033 are adopted in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective July 10, 2015.

Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and brackets.